IN THE UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT



                                           No. 97-60781
                                         Summary Calendar


UNITED STATES OF AMERICA,

                                                                                  Plaintiff-Appellee,
versus

JOHN WAYNE WEBSTER,

                                                                               Defendant-Appellant.
                            ____________________________________

                            Appeal from the United States District Court
                              for the Southern District of Mississippi
                                   USDC No. 2:92-CR-16-2-PR
                           _____________________________________

                                             July 8, 1999

Before WIENER, BARKSDALE and STEWART, Circuit Judges.

PER CURIAM:*

         John Wayne Webster, a federal inmate, argues that the district court erred in denying his 28

U.S.C. § 2255 motion.

The Government argues that Webster previously filed a § 2255 motion and that his instant motion

is successive and should not have been addressed by the district court.

         The record reflects that Webster filed a prior § 2255 motion. A prisoner seeking to file a

second or successive § 2255 motion in the district court must apply for leave to do so from this court.

28 U.S.C. §§ 2244(b)(3)(A), 2255. This court may authorize the filing of a successive motion only

if it determines that the applicant makes a prima facie showing that it satisfies the applicable

requirements. 28 U.S.C. § 2244(b)(3)(C); § 2255.

         Because Webster did not obtain the authorization of this court to file his successive § 2255


  *
    Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be published
and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
motion, the district court lacked jurisdiction to address the motion on the merits. The denial of the

motion is AFFIRMED based on the alternative ground that the district court lacked jurisdiction over

the motion. To the extent that a certificate of appealability is required, it is DENIED for the same

reasons.